Citation Nr: 1110719	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, characterized as chronic obstructive pulmonary disease (COPD)/emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2009, the Veteran and his wife testified at a hearing before the undersigned.  In December 2009, the Board remanded the appeal for additional development.

In May 2009, the Veteran raised a claim for a total rating based on individual unemployability (TDIU).  Moreover, the Board's December 2009 remand referred to the agency of original jurisdiction (AOJ) for appropriate action the Veteran's October 2009 claim for an increased rating for posttraumatic stress disorder (PTSD).  However, neither of these issues has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that a current respiratory disability to include COPD or emphysema is related to a disease or injury in service. 


CONCLUSION OF LAW

COPD and emphysema were not incurred in or aggravated by military service; bronchiectasis, if any, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in July 2006 and November 2006, issued prior to the February 2007 decision, along with the letter dated in January 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the Board remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Social Security Administration (SSA), the Miami VA Medical Center, and Douglas E. Weiner, M.D.. 

The record also shows that the Veteran was afforded a VA examination in December 2010 which is adequate to adjudicate the claim and satisfies the Board's December 2009 remand request because, after a review of the record on appeal and examination of the claimant, the examiner provided a medical opinion as to the origin or etiology of the appellant's current COPD and emphysema.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim

The Veteran asserts that his current COPD and emphysema were caused by his military service including his exposure to Agent Orange while serving in the Republic of Vietnam.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including bronchiectasis, will be presumed to have been incurred in service if it was manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999). Hence, a claimant may establish service connection for a any disability shown after service by presenting evidence which shows that it was at least as likely as not that the disease was caused by inservice exposure to Agent Orange. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran is both competent and credible to report on the fact that he had shortness of breath while on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, service treatment records, including the October 1969 separation examination, are negative for complaints, diagnoses, or treatment for symptoms of and/or a diagnosis of COPD or emphysema while on active duty.  In fact, the October 1969 separation examination reported that the Veteran's chest and lungs were normal.   Accordingly, entitlement to service connection for COPD/emphysema based on in-service incurrence must be denied. 

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the list of diseases found at 38 C.F.R. § 3.309(a) does not include COPD or emphysema.  It does list bronchiectasis which is a type of COPD.  Nevertheless, there is no evidence of bronchiectasis during service or within one year of service separation.  It does not appear that he is currently diagnosed as having bronchiectasis.   In sum, entitlement to service connection for a respiratory disorder on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1966 and the first complaints and/or treatment for emphysema in 1994 and COPD in 2006 to be compelling evidence against finding continuity.  Put another way, the at least twenty-five year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with shortness of breath since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative (lay persons) are competent to give evidence about what they see.  However, upon review of the claim's folder, the Board finds that the various lay assertions that the claimant has had his current COPD/emphysema since service are not credible.  In this regard, the lay claims are contrary to what is found in the in-service and post-service medical records including the October 1969 separation examination.   In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for almost three decades following his separation from active duty, than the Veteran's, his wife's, and his representative's claims.  Therefore, entitlement to service connection for COPD/emphysema based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that the National Personnel Records Center (NPRC) confirm that the Veteran's served in the Republic of Vietnam from October 1968 to October 1969.  Therefore, the claimant meets the criteria for being a Vietnam war Veteran and the presumptions found at 38 C.F.R. § 3.309(e) are potentially applicable to the current claim.  However, the list of diseases associated with exposure to certain herbicide agents does not include COPD or emphysema.  38 C.F.R. § 3.309(e).  Accordingly, entitlement to service connection for COPD/emphysema on a presumptive basis must be denied despite the fact that the claimant is a Vietnam war Veteran.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  



It is acknowledged that in a June 2007 letter, Dr. Weiner reported that the Veteran had been exposed to "massive" amounts of Agent Orange.  He indicated that he had "...observed some data suggesting that there is a greater than 60% increased risk of developing respiratory diseases when exposed to Agent Orange."  It was concluded that the Veteran's respiratory condition may very well be secondary to Agent Orange exposure. 

Although there is an established causal relationship between respiratory cancers and Agent Orange exposure, the National Academy of Sciences (NAS) has repeatedly opined that there is no such association between herbicide exposure  and respiratory disorders such as COPD.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).   Although Dr. Weiner suggested that the Veteran's respiratory conditions were related to his Agent Orange exposure, he did not explain why. Dr. Weiner's opinion was not supported by any citation to the evidence found in the record.  Instead, it was based on an unidentified medical text. The Board also finds Dr. Weiner's use of the phrase "may very well" makes his opinion speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  In sum, the Board accords Dr. Weiner's opinion limited probative value to the extent it purports there is a nexus between the Veteran's respiratory conditions and Agent Orange exposure.  Notably, a December 2010 VA examiner, after a review of the entire record and an examination of the claimant, opined that  COPD/emphysema were less likely as not caused by or a result of his Agent Orange exposure.  It was explained that the Veteran's COPD was more likely related to twenty eight years of tobacco dependence.  The examiner pointed out that cigarette smoking is the most common cause of COPD and that the Veteran did not have a respiratory cancer which is a condition that is recognized as related to Agent Orange exposure.  This VA opinion was based on an evaluation of the Veteran and a review of the record. See also February 2006 VA hospitalization record (reflects the opinion that the Veteran had COPD secondary to heavy cigarette smoking).
  
The Board finds the December 2010 VA examiner's opinion more competent and probative than Dr. Weiner's opinion because it is based on a review of the Veteran's medical history, an evaluation of the Veteran as well as based on NAS studies.  A rationale is provided for the conclusions rendered.  It was observed that the Veteran had a significant history of cigarette smoking and that there was a strong correlation between such a history and COPD. Further, the conclusions rendered are supported by NAS findings which discount a relationship between Agent Orange exposure and COPD.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).   See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As to lay assertions that respiratory disability was caused by the Veteran's military service, including his presumed herbicide exposure, are of limited value as laypersons are not capable of opining on matters requiring medical knowledge.  Thus, the Board finds that the lay opinions are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more competent the opinion by the medical expert at the December 2010 VA examination that the Veteran's current COPD/emphysema is not due to his military service than any lay claims.  See Black, supra.

As to the medical treatise evidence provided by the Veteran, the Board notes that medical article or treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"); Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  The Board finds that the treatise and medical information submitted by the appellant only provides generic information regarding breathing problems being related to herbicide exposure.  It does not address the Veteran's case, in particular. Therefore, the Board finds that this evidence is only entitled to limited probative value. In summary, even in light of this additional evidence, the evidence of record does not contain competent and credible evidence of a relationship between the Veteran's current COPD/emphysema and service.

Based on the discussion above, the Board also finds that service connection for COPD/emphysema is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The  Board notes that the above record attributes the Veteran's COPD/emphysema to his smoking cigarettes.  Moreover, the record also includes claims by the Veteran that he only started smoking while on active duty because cigarettes were provided to him in his rations.  Therefore, the Board will consider whether service connection is warranted for nicotine addiction and whether the Veteran's post-service COPD/emphysema is secondary to that addiction.

Controlling laws and regulations prohibit service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service for all claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; see also Kane v. Principi, 17 Vet. App 97, 101 (2003).   The Veteran filed his current claim in June 2006. Thus, the claim that service connection is warranted for COPD/emphysema because of the claimant's use of tobacco products while on active duty must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for COPD/emphysema.  See 38 U.S.C.A. §§ 1103, 1110; 38 C.F.R. §§ 3.300, 3.303.  In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for COPD/emphysema is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


